In the United States Court of Federal Claims
                                                          OFFICE OF SPECIAL MASTERS
                                                                    No. 12-310
                                                               (Not to be published)


*************************
BRANDY CARPENTER, parent of *                                                 Filed: November 20, 2014
A. H., a minor,             *
                            *
                Petitioner, *                                                 Petitioner’s Motion for a Decision
        v.                  *                                                 Dismissing the Petition; Vaccine Act
                            *                                                 Entitlement; Denial Without Hearing
SECRETARY OF HEALTH         *
AND HUMAN SERVICES,         *
                            *
                Respondent. *
                            *
*************************

William E. Cochran, Jr., Black McLaren Jones Ryland & Griffee, PC, Memphis, TN, for
Petitioner.

Gordon Shemin, U.S. Dep’t of Justice, Washington, D.C., for Respondent.

                                                               DECISION DISMISSING CASE1

        On May 11, 2012, Brandy Carpenter filed a petition on behalf of A.H., her minor child,
seeking compensation under the National Vaccine Injury Compensation Program (the
“Program”).2 Petitioner alleged that A.H. suffered from a neurological injury as a result of
receiving the Diptheria-tetanus-acellular-Pertussis (“DTaP”), haemophilus influenza type B
(“Hib”), pneumococcal conjugate, hepatitis B (“hep B”), inactive polio, and rotovirus
vaccinations on September 4, 2009. See Petition at 1 (ECF No. 1).
                                                            
1
  Because this decision contains a reasoned explanation for my action in this case, it will be posted on the website of
the United States Court of Federal Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347,
§ 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C. §
300aa-12(d)(4)(B), however, the parties may object to the inclusion of certain kinds of confidential information. To
do so, Vaccine Rule 18(b) provides that each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the decision will be available to the
public. Id.
2
  The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended, 42 U.S.C.A. ' 300aa-10 – 34 (2006))
[hereinafter “Vaccine Act” or “the Act”]. Individual sections references hereafter will be to ' 300aa of the Act.
        During a status conference in this case that was held on November 10, 2014, Petitioner
indicated that she had decided to request a decision dismissing this case. Order at 1 (ECF No.
42). She has now done so. Motion for a Decision Dismissing Petition (ECF No. 43). That motion
also indicated that Respondent was provided with a copy of it in advance of filing and expressed
no opposition to the motion. ECF No. 43 at 2.

       To receive compensation under the Program, a petitioner must prove either (1) that he
suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table – corresponding
to one of his vaccinations, or (2) that he suffered an injury that was actually caused by a vaccine.
See §§13(a)(1)(A) and 11(c)(1). An examination of the record, however, does not uncover any
evidence that A.H. suffered a “Table Injury.” Further, Petitioner has indicated that she no longer
intends to rely upon her previously filed expert report and, therefore, the record does not contain
a medical expert’s opinion or any other persuasive evidence establishing that the alleged injury
that A.H. experienced could have been caused by the vaccinations received.

        Under the Vaccine Act, a petitioner may not receive a Program award based solely on his
claims alone. Rather, the petition must be supported by either medical records or by the opinion
of a competent physician. §13(a)(1). In this case, there is insufficient evidence in the record for
Petitioner to meet her burden of proof. Petitioner’s claim therefore cannot succeed and must be
dismissed. §11(c)(1)(A).

      Thus, this case is dismissed for insufficient proof. The Clerk shall enter judgment
accordingly.

       IT IS SO ORDERED.

                                                             /s/ Brian H. Corcoran
                                                              Brian H. Corcoran
                                                              Special Master
 




                                                 2